n DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the relevant prior art is summarized below:
Awty et al (US 9516895) discloses an additive release component for a smoking article comprising an inner wall and an outer wall, a chamber within the inner wall in which an additive is contained, an air channel between the inner and outer walls and an aperture through which the additive is released upon compressive force being applied to the outer wall and transferred to the inner wall.
Lavanant et al (US 2019/0000134) discloses an aerosol-generating article having a mouthpiece secured to a downstream end.  The mouthpiece comprises a liquid delivery element comprising an outer wall and an inner wall, a cavity within the inner wall containing a liquid, a channel in an annular region between the inner and outer walls and a frangible membrane that is rupturable to release the liquid into an upstream filter element when a user squeezes the liquid delivery element.
Lavanant et al (US 2019/0014815) discloses an aerosol-generating article having a mouthpiece secured to a downstream end.  The mouthpiece comprises a liquid delivery element comprising a frangible tubular element within a deformable outer container and defining an inner channel, a cavity between the deformable outer container and the frangible tubular element containing a liquid that surrounds the 
Tamaoki et al (4865056) is the closest prior art.  Tamaoki et al discloses a smoking article containing a mouthpiece comprising a filter segment and also having a flexible casing and, within the flexible casing, a water capsule comprising a double-walled annular structure containing water in the annular region between the walls, the inner wall of the annular structure defining a central smoke passage.  The outer wall of the annular structure is crushed by application of external pressure to the flexible casing of the mouthpiece.  The water is released through at least one thin-walled region provided in an end wall adjacent the filter segment to impregnate the filter segment.  There is no disclosure that the inner wall of the annular structure is broken and the liquid is released into the longitudinal channel.
The prior art fails to disclose or fairly suggest an aerosol-generating article having a mouthpiece comprising all of the limitations of Claim 1 or Claim 15, in particular a combination of a liquid delivery element comprising a double-walled annular body portion comprising an inner wall defining a longitudinal channel extending through the liquid delivery element between the upstream end and the downstream end; and an outer wall integrally formed with the inner wall, the outer wall circumscribing the inner wall such that a cavity is defined between the outer wall and the inner wall, the cavity having an opening in at least one of the upstream end and the downstream end and containing a liquid; wherein the inner wall and the outer wall of the annular body portion are configured such that the inner wall is breakable upon application of a compressive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        nce i